Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections 35 U.S.C. 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims  1, 3, 7, 11-12, 14, 16-17, 19-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating or preventing Herpesviridae comprising administering to the subject a sufficient amount of the NK-1R antagonist as define din claim 4, does not reasonably provide enablement for treating or preventing the viral infection with other so called “NK1R antagonists.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The instant claims are drawn to a method of treating or preventing Herpesviridae comprising administering an NK-1R antagonist  The instant specification fails to provide information that would allow the skilled artisan to fully practice the instant invention without undue experimentation.  Attention is directed to In re Wands, 8USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation.  The court recited eight factors:
(1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.

(1) The nature of the invention:
The claims 1 is drawn to a method of treating or preventing Herpesviridae comprising providing a subject with protection against the viral infection or pathogenesis by administering an NK-1R antagonist. 
(2) The breadth of the claims:
The claims embrace and reads on effectively treating all herpes viral infection, (including herpes simplex virus-1, herpes simplex virus-2, varicella zoster virus), reducing various  symptoms as defined in claim 12, with any agents that may serve as NK-1R antagonist. Thus, the breadth of the claims are very broad, encompass any compounds that may function as NK-1R antagonist.  
(3) The state of the prior art:
A few NK-1R antagonists have been known in the art for many potential uses, including treatment of cancer and treatment of viral infection. However, only clinically approved utility is for treatment chemotherapy-induced nausea and vomiting. Artisans have been actively searching for new and more selective NK-1R antagonists for specific utilities. It has been noted that  “discovery of effective NK-1R antagonists is challenging (as of 2021) due to the complexity of NK1 transmembrane receptor, the crystal structure of which has only recently been determined. See, page 10350 of Recio et al. (“Carbohydrate-based NK1Rantagonists with Broad-spectrum anticancer activity,” Journal of Medicinal Chemistry, 2021, Vol. 64, pp 10350-10370). Recio et al. discloses several known NK-R1 antagonist with various structural features. See, page 10351.

(4) The predictability or unpredictability of the art:
The predictability of treating all Herpesviridae with all NK-1R antagonists would be highly unpredictable. Particularly, each of the known NK-1R have different chemical structures and have different effects as therapeutic agent. Utility suitable for one NK-1R antagonist, such as aprepitant 
    PNG
    media_image1.png
    207
    170
    media_image1.png
    Greyscale
, may not suitable for other NK-1R antagonist, such as 
    PNG
    media_image2.png
    166
    102
    media_image2.png
    Greyscale
. For example, Aprepitant has been approved for treatment chemotherapy-induced nausea and vomiting, but CP-96345 has not. 
(5) The relative skill of those in the art:
The relative skill in the art is fairly high, with the typical practitioner having a medical degree and/or an advanced degree in the biochemical, chemistry or pharmaceutical-related arts.
(6) The amount of direction or guidance presented / working examples:
In the instant case, one example disclosed is the in vitro example of aprepitant against varicella zoster virus. See, the examples. The application provide no further guidance as to treating all forms of Herpesviridae.  The specification discloses the particular NK-1R antagonist recited in claim 4, but provide no further guidance, direction as to other NK-1R antagonists suitable for claimed invention. The specification as filed does not speak on or show any working examples any studies performed that treat all Herpesviridae with all NK-1R antagonist. Note that lack of a working example, is a critical factor to be considered, especially in a case involving an unpredictable and undeveloped art.  See MPEP 2164.02.  
(7) The quantity of experimentation necessary:
The instant claims read on treating all forms of Herpesviridae with all NK-1R antagonists.  As discussed above the specification fails to provide any support for treating all forms of Herpesviridae with all of NK-1R antagonist.  Applicant fails to provide any information sufficient to practice the claimed invention, absent undue experimentation.
Particularly,   the skilled practitioner would have to test a range of compounds of so-called NK-1R antagonist against a variety of Herpesviridae viruses to determine treatment efficacy for each condition/compound.  Thus, the skilled artisan would have to undergo exhaustive studies to evaluate each condition that falls under the umbrella term of alopecia in order to be able to fully carry out the invention commensurate in scope with the claims.
Genetech, 108 F. 3d at 1366 states that “ a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimation of general ideas that may or may not be workable.
	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 7, 11-12, 14, 16-17, 19-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 3 recite purely functional limitation: “NK-1R antagonist”, which fails to clearly define the boundary of chemical compounds encompassed thereby. The use of functional language in a claim may fail “to provide a clear-cut indication of the scope of the subject matter embraced by the claim” and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008) (noting that the Supreme Court explained that a vice of functional claiming occurs “when the inventor is painstaking when he recites what has already been seen, and then uses conveniently functional language at the exact point of novelty”) (quoting General Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 371 (1938)). See MPEP 2173.05(g) as how to properly use functional limitations in claims. In instant case, one of skilled artisan would not be able to envisage any structural limitation of claimed compounds.
Claims 12 and 27 further define the symptoms or pathologies treated or prevented, in claim 1 and 3 respectively, by “including…”. It is unclear whether the limitations following the phrase are part of the claimed invention.
Claim Rejection 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 7, 11-12, 14, 16, 19-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clinical Trials NCT00337727 as evidenced by Saito et al. (“Herpes simplex virus-1 encephalitis induced by chemoradiotherapy and steroids in an esophageal cancer patient: a case report,” BMC Cancer, 2016, 16:233).
The clinical Trials NCT00337727 discloses the treatment of patients with chemotherapy 125 mg or 80 mg of aprepitant daily for prevention of chemotherapy induced nausea and vomiting. See, the entire document. Saito et al. reveal that herpes simplex virus may latently infect the spinal, trigeminal, and sacral cord ganglia. HSV-1 commonly infects the trigeminal ganglia and may reactivate and spread from there to result in herpes labialis, stomatitis, keratitis, or encephalitis. Chemotherapy, inducing immunosuppression, is one of the cause of reactivating the herpes infection. See, the Background section, pages 1-2. Saito et al. report a case  wherein the cancer patient treated with chemoradiotherapy developed HSV-1 encephalitis. The patients was treated with antiviral agent, acyclovir. See, page 2. Saito et al. further reveals that similar cases have been reported earlier. See, page 3, the last paragraph bridging to page 4.
Thus, the treatment of cancer patients under chemotherapy with aprepitant would inherently prevent the infection/reactivation of herpes virus, and those pathogenesis associated with the infection as those patients are immunocompromised or immunosuppressed and are at the risk of herpes infection and/or reactivation.  
The examiner recognizes that in order for a prior art reference to serve as an  anticipatory reference, it must disclose every limitation of the claimed  invention, either explicitly or inherently. In re Schreiber, 128 F.3 d 1473,  1477 (Fed. Cir. 1997). 
A single prior art reference that discloses, either expressly or inherently, each limitation of a claim invalidates that claim by anticipation. Thus, a prior art reference without express reference to a claim limitation may nonetheless anticipate by inherency. "Under the principles of inherency, if the prior art necessarily functions in accordance with, or includes, the claims limitations, it anticipates." Moreover, "[i]nherency is not necessarily coterminous with knowledge of those ordinary skill in the art. Artisans of ordinary skill may not recognize the inherent characteristics or functioning of the prior art."   Perricone v. Medicis Pharmaceutical Corp., 432 F.3d 1368, 1375-76 (Fed. Cir. 2005) (citations omitted). In addition, "[i]t is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable." In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); see also Perricone, 432 F.3d at 1377-78 (noting that the realization of a new benefit of an old process does not render that process patentable); Bristol-Myers Squibb Co. v. Ben Venue Laboratories, Inc., 246 F.3d 1368, 1376 (Fed. Cir. 2001) (stating in the context of a claimed process that was drawn to the same use comprising the same steps of the prior art, "[n]ewly discovered results of known processes directed to the same purpose are not patentable because such results are inherent."). In instant case, the treating/preventing the viral infection, or its associated pathogenesis, and the particularly biological function recited in the claims: reduces or decrease the virus titer, viral load, etc. (claim 14); particular pathogenesis as recited in claims 12, 19-27, are just some benefits of administering aprepitant to those cancer patients that have not been discovered in the prior art.
Claims 1, 3, 7, 11-12, 14, 16, 19-29 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferrari (US 2014/0128395 A1).
Ferrari teaches a method of treating or preventing Corneal neovascularization (CNV) comprising administering a NK-1R antagonist. Particularly, those associated with infectious keratitis caused by infection with herpes simplex or herpes zoster (varicella zoster). See, the abstract. Paragraphs [0037]. Expressly disclosed NK-1R antagonists are aprepitant. See, particularly, paragraph [0044]. See, also the claims.
The treatment of the patients of herpes zoster caused keratitis  with aprepitant would inherently prevent the further infection/spread/reactivation of herpes virus, and those pathogenesis associated with the infection.  
The examiner recognizes that in order for a prior art reference to serve as an  anticipatory reference, it must disclose every limitation of the claimed  invention, either explicitly or inherently. In re Schreiber, 128 F.3 d 1473,  1477 (Fed. Cir. 1997). 
A single prior art reference that discloses, either expressly or inherently, each limitation of a claim invalidates that claim by anticipation. Thus, a prior art reference without express reference to a claim limitation may nonetheless anticipate by inherency. "Under the principles of inherency, if the prior art necessarily functions in accordance with, or includes, the claims limitations, it anticipates." Moreover, "[i]nherency is not necessarily coterminous with knowledge of those ordinary skill in the art. Artisans of ordinary skill may not recognize the inherent characteristics or functioning of the prior art."   Perricone v. Medicis Pharmaceutical Corp., 432 F.3d 1368, 1375-76 (Fed. Cir. 2005) (citations omitted). In addition, "[i]t is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable." In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); see also Perricone, 432 F.3d at 1377-78 (noting that the realization of a new benefit of an old process does not render that process patentable); Bristol-Myers Squibb Co. v. Ben Venue Laboratories, Inc., 246 F.3d 1368, 1376 (Fed. Cir. 2001) (stating in the context of a claimed process that was drawn to the same use comprising the same steps of the prior art, "[n]ewly discovered results of known processes directed to the same purpose are not patentable because such results are inherent."). In instant case, the treating/preventing the viral infection, or its associated pathogenesis, and the particularly biological function recited in the claims: reduces or decrease the virus titer, viral load, etc. (claim 14); particular pathogenesis as recited in claims 12, 19-27, are just some benefits of administering aprepitant to those cancer patients that have not been discovered in the prior art.
Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 17, 30, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clinical Trials NCT00337727 in view of  Saito et al. (“Herpes simplex virus-1 encephalitis induced by chemoradiotherapy and steroids in an esophageal cancer patient: a case report,” BMC Cancer, 2016, 16:233) and Ferrari (US 2014/0128395 A1).
The teachings of Clinical Trials NCT00337727 has been discussed above.
The clinical trial do not teach expressly to administer to the patients additional herpes virus treatment in case the patient developed herpes virus infections.
However, Saito et al. reveal that herpes simplex virus may latently infect the spinal, trigeminal, and sacral cord ganglia. HSV-1 commonly infects the trigeminal ganglia and may reactivate and spread from there to result in herpes labialis, stomatitis, keratitis, or encephalitis. Chemotherapy, inducing immunosuppression, is one of the cause of reactivating the herpes infection. See, the Background section, pages 1-2. Saito et al. report a case  wherein the cancer patient treated with chemoradiotherapy developed HSV-1 encephalitis. The patients was treated with antiviral agent, acyclovir. See, page 2.
Ferrari teaches a method of treating or preventing Corneal neovascularization (CNV) comprising administering a NK-1R antagonist. Particularly, those associated with infectious keratitis caused by infection with herpes simplex or herpes zoster (varicella zoster). See, the abstract. Paragraphs [0037]. Expressly disclosed NK-1R antagonists are aprepitant. See, particularly, paragraph [0044]. See, also the claims.
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time the claimed the invention was made, to further administer a known anti-herpes viral agent, such as acyclovir, to cancer patients with chemotherapy in case a herpes infection was developed.
A person of ordinary skill in the art would have been motivated to further administer a known anti-herpes viral agent to cancer patients with chemotherapy in case a herpes infection was developed because such agents has been known in the art, particularly for treatment of herpes virus infection.
Further, it would have been prima facie obvious to a person of ordinary skill in the art, at the time the claimed the invention was made, to employ the method of the clinical trial  for treating cancer patients with chemotherapy who has developed herpes zoster keratitis. 
A person of ordinary skill in the art would have been motivated to employ the method of the clinical trial  for treating cancer patients with chemotherapy who has developed herpes zoster keratitis because NK-1R antagonists in general and aprepitant in particular, have been known for treating keratitis caused by herpes virus infection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627